         Case 2:20-cv-00004-KLD Document 36 Filed 04/06/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                              BUTTE DIVISION


K.K. GAGEBY,                                  Case No. CV-20-004-BU-KLD

                      Plaintiff,              JUDGMENT IN A CIVIL CASE

  vs.

ANDREW SAUL,

                      Defendant.



       Jury Verdict. This action came before the Court for a trial by jury. The
issues have been tried and the jury has rendered its verdict.

X     Decision by Court. This action came before the Court for bench trial,
hearing, or determination on the record. A decision has been rendered.

      IT IS ORDERED AND ADJUDGED that the Commissioner’s decision
denying Plaintiff’s claims for disability insurance benefits is REVERSED and this
matter is REMANDED pursuant to sentence four of 42 U.S.C. § 405(g) for further
proceedings consistent with this opinion.

        Dated this 6th day of April, 2021.

                                   TYLER P. GILMAN, CLERK

                                   By: /s/ Annie Puhrmann
                                   Annie Puhrmann, Deputy Clerk
